IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE FIFTH CIRCUIT

                                            _____________
                                             No. 95-50673
                                           Summary Calendar
                                            _____________

REBECCA BUSH
                                                                 Plaintiff-Appellee,

versus

TRAVELERS INDEMNITY COMPANY
      OF RHODE ISLAND,
CHARTER OAK FIRE INSURANCE COMPANY,
KIRK LINDEMANN, and
SUSAN KING                                                       Defendants-Appellants

                                ____________________________
                           On Appeal from the United States District Court
                                 for the Western District of Texas
                                         (SA-95-CV-321)
                               _____________________________
                                           July 15, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

         Because the district court’s decision appears to be in conflict with this court’s recent decision

in Patin v. Allied Signal, Inc., 77 F.3d 782 (5th Cir.1996) and because the Patin opinion was

unavailable to the district court when it considered this case, the district court’s judgment is vacated

and the case is remanded to that court for its reconsideration in the light of our recent Patin decision

and, if necessary, for its consideration of the additional issues pretermitted by its original decision.

The petition for writ of mandamus is denied.

         IT IS SO ORDERED.




         *
          Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.

                                                    1